Case 16-12551-BLS Doc 2237 Filed 09/12/19 Page1 of 2

O'Melveny

 

O'Melveny & Myers LLP T: +1 213 430 6000 File Number:
400 South Hope Street F: +1 213 430 6407 0656386-001
18th Floor omm.com

Los Angeles, CA 90071-2899

Karen Rinehart
September 12, 2019 D: (213) 430-6686

krinehart@omm.com

VIA ECF FILING

The Honorable Brendan L. Shannon

United States Bankruptcy Judge

United States Bankruptcy Court, District of Delaware
824 N. Market Street, 6th Floor

Wilmington, DE 19801

Re: In re APP Winddown, LLC, et al. Case No. 16-12551 (BLS)
Dear Judge Shannon:

We write in response to the letter dated August 29, 2019 [D.I. 2227] (the “LT Letter’’) to this
Court from counsel to the Litigation Trustee’ in the captioned chapter 11 cases. The Litigation
Trustee’s assertion that, at the time of the July 31, 2019 hearing (the “July 31 Hearing”) before
this Court, the State Court Defendants had determined to seek arbitration is incorrect. The
decision to move to compel arbitration was made by our clients on August 1, 2019, shortly
before a hearing before the State Court.

The State Court Litigation discovery plan had been negotiated over a period of three weeks, but
there was little back and forth during that time. While the initial draft was transmitted on July 5,
2019 and finalized on July 26, 2019, there were not extensive negotiations but, rather, one
conference call following an initial meet and confer, after which each party included its position
on issues. True and correct copies of exchanges between the parties are attached hereto as
Exhibits 1 and 2. Significantly, the Joint Discovery Plan which was filed with this Court [D.I.
2203] on July 26, 2019, expressly included Defendants’ reservation of rights to, inter alia, move
to compel arbitration. D.I. 2203-1 at 7, n.1.

The Litigation Trustee’s characterization of events related to the August 1, 2019 hearing before
the State Court (the “August 1 State Court Hearing”) is also wrong. The State Court did not set a
briefing schedule for the State Court Defendants’ arbitration motion “reluctantly.” (LT Letter, p.
2) Id. There is nothing in the transcript of the August 1 State Court Hearing [D.I. 2223-2] (the
“State Ct. Tr.) that would support such a construction.

The State Court Defendants invited the Litigation Trustee to resolve the arbitration issue by
stipulation [State Ct. Tr. 3:8-13, 8:2-5] so that the matter could be resolved quickly, but the

 

' Terms used but not defined herein shall have the meanings given to such terms in the Motion to (I) Clarify Plan
Provisions Regarding Retention of Documents During Ongoing Litigation and (II) Preserve Documents [D.I. 2153]
(the “Motion to Clarify’).

 

Century City * Los Angeles * Newport Beach * New York * San Francisco ¢ Silicon Valley * Washington, DC
Beijing * Brussels * Hong Kong * London * Seoul « Shanghai « Singapore « Tokyo
Case 16-12551-BLS Doc 2237 Filed 09/12/19 Page 2 of 2

O'Melveny

 

Litigation Trustee has declined to do so. Further, as the State Court Defendants’ counsel advised
the State Court at the August 1 hearing, the agreements to arbitrate were already in the Litigation
Trustee’s and/or the Debtors’ possession, custody, and control,” and counsel for the State Court
Defendants “just came to learn about Mr. Kowalewski’s agreement [with American Apparel to
arbitrate] very recently.” State Ct. Tr. 4:28-5:1. See also State Ct. Tr., 8:7-12. The State Court
Litigation is based on claims that are substantially similar to those that have been dismissed with
prejudice by the Ninth Circuit following the parties’ briefing, not (as asserted at the July 31
Hearing) at the Litigation Trustee’s initiation.> Both parties—not only the Litigation Trustee—
urged a briefing schedule after the Litigation Trustee reserved on the issue of a stipulated
arbitration, and the hearing was set by the State Court at the earliest possible date given the
parties’ anticipated briefing. The State Court also did not direct the parties to include the
discovery plan as part of the agenda for the next hearing, as it would be irrelevant if the State
Court Defendants’ motion to compel arbitration is granted. See Exhibit 3 hereto.

Additionally, since the July 31 Hearing, the Trustee of the American Apparel Creditors’ Fund
Trust (the “Creditors’ Fund Trustee”) has filed a motion [D.I. 2233] seeking to extend the
deadline to object to claims to January 8, 2020 and the Debtors have filed a motion [D.I. 2236]
seeking to extend the deadline to object to claims to the later of December 31, 2019 or such date
as the claims objection deadline may be extended pursuant to the motion by the Creditors’ Fund
Trustee. These motions, set for hearing on October 24, 2019, further establish the Debtors’ and
other parties’ potential need for the documents that are the subject of the pending Motion to
Clarify and the Debtors’ Second Motion to Abandon and Destroy Certain Records [D.I. 2188].

The State Court Defendants incorporate by reference their August 29, 2019 letter [D.I. 2228] to

this Court as though fully set forth herein. The State Court Defendants are available to answer
any questions the Court might have.

Respectfully submitted,

Karen Rinehart
O’Melveny & Myers LLP

OMM_US:77190785.2

 

* See generally, Motion to Clarify.

3 Mr. Hroblak: “The trust couldn’t pursue this case. There was a stay in place that was entered when the company
was, prior to the company’s bankruptcy. And so, we had, as a trust, had to go through the hoops and get federal
cases dismissed that were staying this case from proceeding forward.” Transcript of July 31, 2019 Hearing [D.I.
2223-1], 23:19-23. As this Court has been previously apprised, the Litigation Trustee only moved to amend the
State Court complaint after the State Court issued an Order to Show Cause why the State Court Litigation should not
be dismissed for failure to prosecute. See D.J. 2171-3. The dismissal by the Ninth Circuit of substantially similar
claims in other cases was not sought by the Litigation Trustee and had no bearing on the procedural posture of the
State Court Litigation.
